Herbert, J.,
concurring in the judgment. It seems to me that judicial notice can be taken of the “collateral disability” which accompanies the acquisition by an adult of a criminal record, and that such harm is of sufficient magnitude to overcome a charge of mootness.
The facts here narrowly support an affirmance of the *239judgment upon the basis of a waiver of the right to appeal, made by this defendant through his retained counsel, and I would prefer that our holding in this case turn upon that hypostasis.